SERIES A CONVERTIBLE DEBENTURE



US $________________
Palm Springs, California
 
December _, 2006

 
U.S. Dry Cleaning Corporation, a Delaware corporation (the “Company”), for value
received, hereby promises to pay to the order of ______________ (the “Holder”),
the sum of ____________________ Dollars ($_____________) plus interest thereon
in lawful currency of the United States of America. Payment for all amounts due
hereunder shall be made by December 3, 2007 (the “Maturity Date”).
 
1.  No Interest. No interest shall accrue on the principal balance of this
Series A Convertible Debenture (this "Note").
 
2.  Late Fee. If the principal amount of this Note is not paid in full or
converted by Holder pursuant to Section 5 below, on or before the Maturity Date,
then the Company shall pay to Holder, in addition to the principal balance
hereunder, five percent (5%) of the principal, unpaid balance of this Note on
the Maturity Date.
 
3.  Security Agreement as Security. This Note is secured by, among other things,
a Security Agreement of even date herewith (the “Security Agreement”) executed
by each of Company and its subsidiaries, as debtor, in favor of an agent of
Holder, as secured party, which encumbers all of the assets of the Company (the
“Collateral”). The Company will cause each of its current operating subsidiaries
(as defined below) to execute the Security Agreements. The “Operating
Subsidiaries” are USDCC CVR Merger Sub, LLC, a California limited liability
company, and Enivel, Inc. Once this Note has been paid in full, all of the
foregoing security interests will be released with respect to the holder hereof.
 
4.  Prepayment. This Note may be prepaid at any time without penalty upon
delivering at least forty-five (45) days advance written notice to Holder.
 
5.  Conversion into Common Stock.
 
5.1  Voluntary Conversion. At the Holder’s option, any portion of this Note
(including the principal and any accrued interest) may be converted into
fully-paid and nonassessable shares of Common Stock of the Company at the
Conversion Price specified below.
 
5.2  Conversion Procedure. At any time prior to the Maturity Date, the Holder
may notify the Company in writing that it intends to convert the Note. Such
notification shall be accompanied by the original of the Note. The Company
shall, as soon as practicable, issue and deliver to the Holder of this Note a
certificate in the name of the Holder for the number of shares of the Common
Stock to which the Holder of this Note shall be entitled. Such conversion shall
be deemed to have been made as of the date of such surrender of the Notes, and
the person or persons entitled to receive the Common Stock issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
such Common Stock on such date.
 
 
-1-

--------------------------------------------------------------------------------

 
 
5.3  Mechanics and Effect of Conversion. No fractional shares of capital stock
shall be issued upon conversion of this Note. In lieu of the Company issuing any
fractional shares to the Holder upon the conversion of this Note, the Company
shall pay to the Holder the amount of outstanding principal and interest that is
not so converted. Upon conversion of this Note, the Company shall be forever
released from all its obligations and liabilities under this Note, except that
the Company shall be obligated to pay the Holder, within ten (10) days after the
date of such conversion, any interest accrued and unpaid or unconverted to and
including the date of such conversion, and no more.
 
5.4  Conversion Price.
 
5.4.1  Definitions. For purposes of this Note, the following terms shall have
the meanings set forth below:
 
(1)  "Common Stock" shall mean the common stock of the Company.
 
(2)  "Common Stock Equivalents" shall mean Convertible Securities and rights
entitling the holder thereof to receive, directly or indirectly, additional
shares of Common Stock without the payment of any consideration by such holder
for such additional shares of Common Stock or Common Stock Equivalents.
 
(3)  "Conversion Price" shall mean the price, determined pursuant to this
Section 5.4, at which shares of Common Stock shall be deliverable upon
conversion of this Note.
 
(4)  "Convertible Securities" shall mean any indebtedness or shares of stock
convertible into or exchangeable for Common Stock, including this Note.
 
(5)  "Current Conversion Price" shall mean the Conversion Price immediately
before the occurrence of any event, which, pursuant to this Section 5.4, causes
an adjustment to the Conversion Price.
 
(6)  "Options" shall mean any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
5.4.2  Initial Conversion Price. The initial Conversion Price shall be $3.00 per
share of Common Stock. The Conversion Price shall be subject to adjustment from
time to time in certain instances as hereinafter provided.
 
5.4.3  Adjustments to Conversion Price. Subject to 5.4.1(4) below, the
Conversion Price in effect from time to time shall be subject to adjustment in
certain cases as follows:
 
(1)  Stock Splits; Dividends; Distributions and Combinations. If the Company at
any time or from time to time after the date of this Note fixes a record date
for the effectuation of a split or subdivision of the outstanding shares of
Common Stock or the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in additional shares of Common Stock or
Common Stock Equivalents, then, following such record date (or the date of such
dividend, distribution, split or subdivision if no record date is fixed), the
Conversion Price shall be appropriately decreased so that the number of shares
of Common Stock issuable on conversion of this Note shall be increased in
proportion to such increase in the number of outstanding shares of Common Stock
(including for this purpose, Common Stock Equivalents). If the number of shares
of Common Stock outstanding at any time after the date of this Note is decreased
by a combination of the outstanding shares of Common Stock, then, following the
record date of such combination, the Conversion Price shall be appropriately
increased so that the number of shares of Common Stock issuable on conversion of
this Note shall be decreased in proportion to such decrease in the number of
outstanding shares of Common Stock.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(2)  Recapitalizations. If at any time or from time to time there shall be a
recapitalization of the Common Stock (other than a subdivision, combination or
merger, sale of the voting stock of the Company or a sale of assets transaction
provided for elsewhere in this Section 5.4.3), provision shall be made so that
the holder of this Note shall thereafter be entitled to receive upon conversion
of this Note the number of shares of stock or other securities or property of
the Company or otherwise, to which a holder of the number of shares of Common
Stock of the Company which the Holder is then entitled to receive upon
conversion of this Note would have been entitled to on such recapitalization. In
any such case, appropriate adjustment shall be made in the application of the
provisions of this Section 5.4.3 with respect to the rights of the holder of
this Note after the recapitalization to the end that the provisions of this
Section 5.4.3 (including adjustment of the Conversion Price then in effect and
the number of shares purchasable upon conversion of this Note) shall be
applicable after that event in as nearly an equivalent manner as may be
practicable.
 
(3)  Successive Changes. The provisions of this Section shall similarly apply to
successive issuances, sales, dividends or other distributions, subdivisions and
combinations on or of the Common Stock after the date of this Note.
 
(4)  No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, but will
at all times in good faith assist in the carrying out of all the provisions of
this Section 5.4.3 and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the holder of this Note
against impairment.
 
(5)  Excluded Events. Notwithstanding any other provision in this Section 5.4.3
which is inconsistent with or contrary to the terms of this paragraph (8), the
Conversion Price shall not be adjusted by virtue of (a) the issuance of
securities in connection with acquisition transactions, (b) the issuance of
securities to financial institutions, suppliers or lessors in connection with
commercial credit arrangements, equipment financings or similar transactions, or
(c) conversion of the Note.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(6)  Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Section 5.4.3, the
Company, at its expense and upon request by the holder of this Note, shall
compute such adjustment or readjustment in accordance with the terms hereof and
prepare and furnish to the holder of this Note a certificate setting forth such
adjustment or readjustment and showing in reasonable detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon the written
request at any time of the holder of this Note, furnish or cause to be furnished
to such holder a like certificate setting forth (a) such adjustment and
readjustment, (b) the Current Conversion Price, and (c) the number of shares of
Common Stock and the amount, if any, of other property which at the time would
be received upon the conversion of this Note.
 
5.4.4  Business Combination, Merger; Sale of Company. After the date of this
Note, in the event of any proposed business combination, consolidation or merger
of the Company with or into another corporation (other than a business
combination, consolidation or merger in which the Company is the continuing
corporation and which does not result in any reclassification of, or change in,
the outstanding shares of Common Stock), in the event of any proposed sale or
transfer to another corporation of all or substantially all of the assets of the
Company, or in the event of any proposed sale of more than fifty percent (50%)
of the voting stock or equity securities of the Company, the holder of this Note
may, upon delivery of this Note and election pursuant to Section 5.2. above,
have this Note treated for all purposes as if it had been converted into Common
Stock on the earlier of (a) the record date, if any, for voting by holders of
Common Stock on such event, and (b) the date of such event.
 
5.5  Reservation of Stock Issuable Upon Conversion. The Company shall ensure
that it has at all times available out of its authorized but unissued shares of
capital stock a sufficient number of shares of stock so that this Note can be
converted into Common Stock, if the Holder elects to do so.
 
6.  Assignment. The rights and obligations of the Company and the Holder of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties. The Holder of this Note may
transfer or assign its rights herein, but only in accordance with the Securities
Act of 1933, as now or hereinafter amended, and any applicable state securities
laws, and by delivering to the Company an opinion of legal counsel, in form and
substance reasonably acceptable to the Company, stating that such transfer or
assignment complies with the Securities Act of 1933 and applicable state
securities laws.
 
7.  Due on Sale/Encumbrance. The Security Agreement provides in part:
 
Without the prior written consent of Secured Party, Debtor shall not (a)
directly or indirectly sell, transfer, convey, mortgage, pledge, or assign any
interest in the Collateral or any part thereof (including any ownership interest
in Debtor); or (b) further encumber, alienate, grant a lien or grant any other
interest in the Collateral or any part thereof, whether voluntarily or
involuntarily.
 
“[T]ransfer” shall include the sale, transfer, conveyance, mortgage, pledge, or
assignment of a legal or beneficial ownership interest in the Collateral.
“Transfer” shall not include the leasing or subleasing of any portion of the
Collateral, or the sale of Collateral in the ordinary course of business.
 
 
-4-

--------------------------------------------------------------------------------

 
 
8.  Waiver and Amendment. The provisions of this Note may only be amended,
waived or modified upon the written consent of the Company and the Holder.
 
9.  Notices. Any notice required or permitted to be given under this Note shall
be in writing and either shall be mailed by certified mail, postage prepaid,
return receipt requested, or sent by overnight courier service, or personally
delivered to a representative of the receiving party, or sent by telecopy.
Notices shall mailed, sent, delivered, addressed as follows or to such other
address as a party may designate by proper notice hereunder:
 

  If to the Holder:  
_______________________________
 
_______________________________
 
_______________________________
 
Attn.: __________________________
 
Facsimile: _______________________
 
 
 
 
 
 
 
with a copy to:
     
_______________________________
 
_______________________________
 
_______________________________
 
Attn.: __________________________
 
Facsimile: _______________________
          If to the Company:   U.S. Dry Cleaning Corporation
125 E. Tahquitz Canyon, Suite 203
Palm Springs, CA 92262
Attn: Robbie Y. Lee
Facsimile: (310) 226-8553
              With a copy to:               Greenburg Traurig
650 Town Center Drive
Suite 1700
Costa Mesa, CA 92626
Attn: John Giovannone
Facsimile: 714-708-6501

 
Any communication so addressed and mailed shall be deemed to be given on the
earliest of (a) when actually delivered, (b) on the first business day after
deposit with an overnight courier service, or (c) on the third business day
after deposit in the United States mail, postage prepaid, in each case to the
address of the intended addressee, and any communication so delivered in person
shall be deemed to be given when receipted for by, or actually received by,
Holder or the Company, as the case may be. If given by telecopy, a notice shall
be deemed given and received when the telecopy is transmitted to the party’s
telecopy number and confirmation of complete receipt is received by the
transmitting party during normal business hours or on the next business day if
not confirmed during normal business hours. Any party may designate a change of
address by written notice to the other by giving at least ten (10) days prior
written notice of such change of address.
 
 
-5-

--------------------------------------------------------------------------------

 
 
10.  No Shareholder Rights. Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a shareholder in respect of meetings of shareholders for
the election of directors of the Company or any other matters or any rights
whatsoever as a shareholder of the Company.
 
11.  Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California; provided, however, that if any
California law or laws require or permit the laws of any other jurisdiction to
be applied in any proceeding, such California law or laws shall be disregarded
with the effect that the remaining laws of the State of California shall
nonetheless be applied.
 
12.  Heading: References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note.
 
13.  Compliance with Usury Laws. It is the intention of the parties to conform
to applicable laws, and all agreements between the Company and Holder, whether
now existing or hereafter arising, are hereby expressly limited so that in no
event shall the amount paid or agreed to be paid to Holder, or collected by
Holder, for the use, forbearance or detention of the money lent hereunder or
otherwise, exceed the maximum amount permissible under applicable laws. If under
any circumstances fulfillment of any provision hereof or of the Security
Agreement or any other security document, at the time performance of such
provision shall be due, shall involve exceeding the limit of validity prescribed
by law, then the obligation to be fulfilled shall be reduced to the limit of
such validity; and if the Holder shall ever receive an amount deemed interest,
by applicable law, which would exceed the highest lawful rate, such amount that
would be excessive interest under applicable laws shall be applied to the
reduction of the principal amount owing hereunder or to other indebtedness and
not to the payment of interest, or if such excessive interest exceeds the unpaid
principal amount and other indebtedness, the excess shall be deemed to have been
a payment made by mistake and shall be refunded to the Company.
 
14.  Severability. In case any provision of this Note shall be invalid, illegal,
or unenforceable, it shall, to the extent practicable, be modified so as to make
it valid, legal and enforceable and to retain as nearly as practicable the
intent of the parties; and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued on the date
first written above.
 

       
U.S. Dry Cleaning Corporation,
a Delaware corporation
 
   
   
    By:        

--------------------------------------------------------------------------------

Robert Y. Lee
  Title:  
 

--------------------------------------------------------------------------------

 
 
-7-

--------------------------------------------------------------------------------

 